ACCEPTED
                                                                                             03-14-00528-CR
                                                                                                     6105044
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                        7/16/2015 4:47:51 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                NO. 03-14-00528-CR

JAMES ALAN WEATHERFORD                        §       IN THE COURT OF APPEALS
                                                                   FILED IN
                                                                   3rd COURT OF APPEALS
                                              §                        AUSTIN, TEXAS
v.                                            §                     THIRD    DISTRICT
                                                                   7/16/2015 4:47:51 PM
                                              §                      JEFFREY D. KYLE
                                                                           Clerk
STATE OF TEXAS                                §                      AUSTIN, TEXAS


              MOTION FOR EXTENSION OF TIME TO FILE BRIEF

        NOW COMES THE STATE OF TEXAS, Appellee, by and through her

Assistant District Attorney, John C. Prezas, and moves the Court, pursuant to Texas

Rule of Appellate Procedure 38.6(d), to extend the deadline for filing the State’s brief.

In support of its motion, the State would show the Court the following:



1. No previous extensions of time have been requested by the State or granted by this
   Court.

2. Appellant’s brief was filed in this Court on June 1, 2015.

3. The State’s Brief in this case was due on July 1, 2015. The State did not file a brief

     and did not seek an extension of time.

4. On July 7, 2015, this Court gave the State written notice that the State’s brief was

     overdue and that this Court expected a response by Friday, July 17, 2015, or it

     would submit the case on appellant’s brief alone.

5. On July 14, 2015, the State responded to this Court’s written notice indicating that,

                                              1
   based on counsel’s brief, there existed no grounds for appeal to which it could

   respond.

6. On July 16, 2015, this Court forwarded to the State a copy of appellant’s pro se

   brief wherein he alleges his counsel was ineffective.

7. The State now seeks an extension of its time to file a brief to allow for a review of

   the record and time to properly consider and respond to the claims made by

   appellant in his pro se brief.

8. Because this Court has already given a due date of August 31, 2015, for the State’s

   brief in the companion cause 03-14-00527-CR, the State respectfully requests that

   this Court extend the deadline for filing its brief in this cause to that same date.




                                           2
      WHEREFORE, PREMISES CONSIDERED, the State of Texas respectfully

requests that this Court grant its motion for an extension of time and extend the State’s

deadline to file its brief to August 31, 2015.

                                                 Respectfully submitted,

                                                 Jana Duty
                                                 District Attorney
                                                 Williamson County, Texas


                                                  /s/ John C. Prezas
                                                 John C. Prezas
                                                 Assistant District Attorney
                                                 State Bar Number 24041722
                                                 405 Martin Luther King #1
                                                 Georgetown, Texas 78626
                                                 (512) 943-1248
                                                 (512) 943-1255 (fax)
                                                 jprezas@wilco.org


                                 Certificate of Service

       This is to certify that on July 16, 2015, a copy of the foregoing motion has been
sent to Appellant’s attorney of record, Dal Ruggles, Law Office of Dal R. Ruggles,
1103 Nueces St., Austin, TX 78701 via eservice to dal@ruggleslaw.com, and by
certified mail to appellant on July 16, 2015, to James Weatherford #01953853,
Middleton Unit, 13055 FM3522, Abilene, Texas 79601.

                                                 /s/ John C. Prezas
                                                 John C. Prezas




                                           3